FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

MICHAEL GABRIEL JORDISON,            
                       Petitioner,         No. 04-71026
              v.
                                           Agency No.
                                           A79-371-001
ALBERTO R. GONZALES, Attorney
General,                                     OPINION
                     Respondent.
                                     
        On Petition for Review of an Order of the
             Board of Immigration Appeals

         Argued and Submitted December 8, 2006
          Submission Vacated January 24, 2007
              Resubmitted August 15, 2007
                  Pasadena, California

                 Filed September 4, 2007

        Before: Melvin Brunetti, Alex Kozinski and
            Pamela Ann Rymer, Circuit Judges.

                Opinion by Judge Kozinski




                          11405
11406               JORDISON v. GONZALES


                        COUNSEL

Paul N. Medved, Law Offices of Paul N. Medved, Los Ange-
les, California, for the petitioner.

Peter D. Keisler, Assistant Attorney General, Civil Division;
Greg D. Mack, Senior Litigation Counsel, Office of Immigra-
                         JORDISON v. GONZALES                       11407
tion Litigation; Wayne C. Raabe, Senior Trial Attorney, U.S.
Department of Justice, Criminal Division, Narcotics and Dan-
gerous Drugs Section, Washington, D.C., for the respondent.


                              OPINION

KOZINSKI, Circuit Judge:

   We consider whether petitioner’s conviction under Califor-
nia Penal Code § 452(c) for “recklessly set[ting] fire to . . . a
structure or forest land” is a “crime of violence” under 18
U.S.C. § 16(b).

   Michael Gabriel Jordison is a Canadian citizen who came
to this country on a temporary visa and remained here after
that visa expired. Jordison pled guilty to setting a fire in viola-
tion of California Penal Code § 452(c),1 and the government
sought to deport him on the theory that this is an “aggravated
felony.” See 8 U.S.C. § 1227(a)(2)(A)(iii) (aliens “convicted
of an aggravated felony” are “deportable”). The immigration
judge agreed with the government and ordered Jordison
removed to Canada. The Board of Immigration Appeals
affirmed, holding that every violation of section 452(c) is a
“crime of violence” under 18 U.S.C. § 16(b) and thus, by def-
inition, an “aggravated felony.” See 8 U.S.C. § 1101(a)(43)(F)
(defining “aggravated felony”). Because the interpretation of
“crime of violence” is a “question of law,” we have jurisdic-
tion to hear Jordison’s petition for review of the Board’s deci-
sion under 8 U.S.C. § 1252(a)(2)(D).

  [1] 18 U.S.C. § 16(b) defines “crime of violence” as an “of-
fense that . . . involves a substantial risk that physical force
  1
    This provision prohibits “[u]nlawfully causing a fire of a structure or
forest land.” California Penal Code § 452 defines “unlawfully causing a
fire” to mean “recklessly set[ting] fire to or burn[ing] or caus[ing] to be
burned.”
11408                     JORDISON v. GONZALES
against the person or property of another may be used in the
course of committing the offense.” The government argues
that setting a fire “involves a substantial risk” that other peo-
ple and their property will be harmed by the “physical force”
of the flames.

   [2] But an incendiary can violate section 452(c) by “set[-
ting] fire” to his own “structure or forest land.” California law
defines “structure” and “forest land” to include any building
and any forest land. Cal. Penal Code § 450(a)-(b). Section
452(c)’s prohibition is not limited to fires that damage the
property of others, unlike other California crimes of burning,
which do require proof that someone else’s property was dam-
aged.2 Comparing section 452(c) with neighboring sections
makes it clear that the state was not required to prove that
Jordison set fire to someone else’s structure or forest land in
order to obtain a conviction.

   [3] Section 16(b), by contrast, does require such proof: A
crime of violence involves risk that physical force may be
used against the person or property “of another.” Therefore,
not every violation of section 452(c) is a “crime of violence”
under 18 U.S.C. § 16(b). See United States v. Grisel, 488 F.3d
844, 850 (9th Cir. 2007) (en banc) (“Where, as here, a state
statute explicitly defines a crime more broadly than the
generic definition, no ‘legal imagination’ is required to hold
that a realistic probability exists that the state will apply its
statute to conduct that falls outside the generic definition of
the crime.” (quoting Gonzales v. Duenas-Alvarez, 127 S. Ct.
815, 822 (2007) (citation omitted))).
  2
    See Cal. Penal Code § 451(d) (“For purposes of this paragraph, arson
of property does not include one burning or causing to be burned his or
her own personal property unless there is an intent to defraud or there is
injury to another person or another person’s . . . property.”); id. § 452(d)
(“For purposes of this paragraph, unlawfully causing a fire of property
does not include one burning or causing to be burned his own personal
property unless there is injury to another person or to another person’s . . .
property.”).
                         JORDISON v. GONZALES                       11409
   [4] We next consider whether Jordison’s crime is a crime
of violence under the modified categorical approach. See
Chang v. INS, 307 F.3d 1185, 1189-92 (9th Cir. 2002). The
record contains the original information, charging Jordison
with arson, and a “minute order” of Jordison’s plea colloquy.
The minute order notes that the information was amended “to
change count 01 to read violation 452(c) PC-cause fire struct/
forest land instead of 451(d) PC-arson,” and that a “new and
different plea of guilty [was] entered.” There is no amended
information, no transcript of the plea colloquy, nor any other
document describing the details of the crime to which Jordi-
son pled guilty. Nothing in the record precludes the possibility
that Jordison was convicted for setting fire to his own prop-
erty.

   Ordinarily we would remand so the government could sub-
mit petitioner’s complete record of conviction and the agency
could apply the modified categorical approach in the first
instance. See Gonzales v. Thomas, 126 S. Ct. 1613, 1615
(2006) (per curiam) (describing the ordinary remand rule).
But because the government has conceded that it has already
submitted everything it could obtain bearing on Jordison’s con-
viction,3 a remand would be pointless. Fernandez-Ruiz v.
Gonzales, 466 F.3d 1121, 1135 (9th Cir. 2006) (en banc).

  [5] We vacate the BIA’s order of removal, and we remand
so the agency can consider whether Jordison is eligible for
any form of relief from removal.

 PETITION FOR REVIEW GRANTED, ORDER
VACATED and REMANDED.



  3
    The government’s brief states that the proceedings before the immigra-
tion judge were “suspended” so that Jordison’s “complete official records
of . . . conviction” could be “produced.” At oral argument, government
counsel professed his belief that all relevant documents are in the record.